Citation Nr: 1123567	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned an initial evaluation of 30 percent, effective December 18, 2007, for the Veteran's PTSD.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2010.  A transcript of the hearing is associated with the claims files.

When this case most recently was before the Board in August 2010, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

Prior to the certification of the appeal, additional pertinent VA outpatient records were received.  The record reflects that the RO did not issue a Supplemental Statement of the Case addressing the outpatient records.

The Board further notes that in response to the directives in the Board's August 2010 remand, the Veteran was afforded a VA examination in October 2010.  The VA examiner stated that the full criteria for PTSD were not found on exam; the Veteran's main problem was his cognitive impairment and this was unrelated to PTSD; this needed to be clarified with neurology and neuropsychology and this was out of scope of the Compensation and Pension (C&P) examiner's ability at that time as testing materials were not provided; and an opinion could not be offered on the effects of PTSD on social and occupational functioning since this was not an accurate diagnosis at that time for the Veteran.  

The Board notes that treatment records dated before and after the VA examination was performed show that the Veteran was found to meet the diagnostic criteria for PTSD.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his service-connected psychiatric disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a different psychiatrist or psychologist than the one who conducted the October 2010 examination.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should also identify all manifestations of the service-connected psychiatric disability.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected psychiatric disability.  In addition, the examiner should provide a GAF score with an explanation of the significance of the score assigned. 

To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present.  

In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be currently present or present at any time during the pendency of the claim as to whether it represents a progression of the previously diagnosed PTSD or a separate disorder.  If it is determined to represent a separate disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or worsened by service-connected disability.  

The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


